FILED
                                                                    United States Court of Appeals
                          UNITED STATES COURT OF APPEALS                    Tenth Circuit

                                 FOR THE TENTH CIRCUIT                     May 10, 2016
                             _________________________________
                                                                       Elisabeth A. Shumaker
                                                                           Clerk of Court
In re: ROBERT M. LANE, a/k/a Bob
Lane,

       Debtor.

------------------------------

ROBERT M. LANE,

       Appellant,

v.                                                         No. 15-8102
                                                  (D.C. No. 1:15-CV-00114-ABJ)
GARY A. BARNEY, Trustee, Chapter 7                           (D. Wyo.)
Trustee; VIKKI LANE,

       Appellees.
                             _________________________________

                                 ORDER AND JUDGMENT*
                             _________________________________

Before LUCERO, MATHESON, and BACHARACH, Circuit Judges.
                 _________________________________

        Proceeding pro se, Robert Lane appealed a bankruptcy court ruling to the

district court, which appeal was dismissed for lack of standing. Lane appeals.

Exercising jurisdiction under 28 U.S.C. § 158(d)(1), we affirm.

        *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       This is one of two related appeals. The other, docket number 15-8092, is an

appeal from the dismissal of a district court lawsuit in which Lane sought to collaterally

challenge his ex-wife’s proof of claim against his bankruptcy estate as fraudulent. In the

case before us, Lane challenges the bankruptcy court’s approval of the settlement of the

proof of claim. We agree with the district court that Lane cannot assert standing to

pursue this appeal.

       It is axiomatic that “the party invoking federal jurisdiction [must] have standing.”

Davis v. Fed. Election Comm’n, 554 U.S. 724, 732 (2008). Yet Lane repeatedly

conceded in the bankruptcy court that he lacked standing. In particular, he agreed to a

settlement that provided that he “shall not have any standing to object, join, or otherwise

be heard on any matter or proceeding in any pending or future matter in connection with

administering [his] Bankruptcy Case.”1 And after a motion was submitted to the court to

approve the settlement of his ex-wife’s proof of claim, Lane submitted a letter stating that

he was “not claiming standing.” Despite these concessions, he now reverses course and

asserts that he has standing to appeal.

       When an issue is intentionally relinquished, abandoned, or conceded in the trial

court, it is deemed waived and not subject to consideration on appeal. Richison v. Ernest

Grp., Inc., 634 F.3d 1123, 1127 (10th Cir. 2011); Lyons v. Jefferson Bank & Tr., 994

       1
        Lane asserts that he conceded only that he did not have standing in the
underlying bankruptcy case. But the plain language of the settlement agreement
described that he did not have standing in “any pending or future matter in
connection with administering [his] Bankruptcy Case.” In this action, he seeks to
challenge decisions of the bankruptcy court in administering the bankruptcy case, and
this appeal thus arises “in connection with” that case, falling within the scope of the
settlement agreement.
                                             2
F.2d 716, 720-21 (10th Cir. 1993). Having conceded that he does not have standing in

the bankruptcy proceedings, he may not now assert standing in an appeal of those

proceedings. See In re Merrifield, 214 B.R. 362, 365 (B.A.P. 8th Cir. 1997) (a debtor

that lacks standing to take action in the bankruptcy court also lacks standing on appeal).2

       The district court’s dismissal for lack of standing is AFFIRMED. Lane’s motion

to proceed in forma pauperis is DENIED. Appellees’ motions to dismiss are DENIED

as moot.




                                              Entered for the Court


                                              Carlos F. Lucero
                                              Circuit Judge




       2
        Because Lane does not have standing to pursue this appeal, we do not reach
his argument that the district court judge should have been recused.
                                             3